DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Claim Rejections - 35 USC § 103
Claims 33-35, 39-52, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hugo (US 2004/0018360).
Regarding claims 33 and 45-46:
Hugo discloses a dark flat element, i.e., a film, having a substrate and a coating wherein both are pigmented to be dark in the visible range while having high reflection in the near-infrared range [0001]. 
The substrate itself has a high reflection in the near-infrared range [0011]. Reflection off the substrate in the visible light range is less than 50% and in the infrared range greater than 60% [0012-0013]. Materials useful for the substrate include plastics [0019]. Hugo discloses foamed substrates made from the inclusion of hollow microbeads, i.e., “light fillers” [0034]. The coloration of the substrate is caused by the use of dyes or pigments [0022]. Suitable dyes include those presently claimed [0023]. The substrate may also contain a first pigment that is the same as presently claimed first pigment d) [0024] and a second pigment that is the same as presently claimed second pigment e) [0025].
Additionally, Hugo also teaches the coating itself is visibly dark while being reflective in the near-infrared range [0011]. The coating comprises a first pigment that is the same as presently claimed first pigment d) and a second pigment that is the same as presently claimed second pigment e) [0014]. Hugo provides an example of one such coating comprising hollow microbeads, i.e., “light fillers” [0127].
The examiner submits either of Hugo’s substrate or coating meets the present limitation of a combination of a plastic support material and components incorporated into the plastic support material as claimed.
Hugo is silent with regard to the heat conductivity claimed. Given Hugo discloses the use of the same materials as presently claimed, the examiner takes the position that Hugo’s substrate and coating intrinsically satisfy the presently claimed conductivity requirement. Additionally, one of ordinary skill in the art seeking to practice Hugo's invention of a material that does not retain heat upon exposure to sunlight would naturally seek to reduce the heat conductivity of the material, for example by varying the amounts of oxides and/or microbeads used, so that the material resists heating up. At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of material used to control for the heat conductivity, including values within the presently claimed range, to prevent the material from heating up.
Hugo is silent with regard to the bulk density of the element. Given Hugo discloses the use of the same materials as presently claimed, the examiner takes the position that Hugo’s substrate and coating intrinsically satisfy the presently claimed density requirement. Additionally, one of ordinary skill in the art seeking to practice Hugo's invention of a material that does not retain heat upon exposure to sunlight would naturally seek to reduce the density of the material, for example by varying the amounts of oxides and/or microbeads used, so that the material resists heating up. As known in the art, foam coffee cups are highly effective at being thermal insulators because the foam comprises air trapped within a polymer matrix. At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of material used to control for the density, including values within the presently claimed range, to prevent the material from heating up.
Regarding claims 34-35:
Plastics for the substrate include those presently disclosed [0019-0020]. As the polymers are the same as presently claimed, the examiner takes the position they can be reactively crosslinked and thermoplastic as presently claimed.
Binders for the coating include those presently disclosed [0027-0028]. As the polymers are the same as presently claimed, the examiner takes the position they can be reactively crosslinked and thermoplastic as presently claimed.
Regarding claims 39-41:
Dyes and pigments include those presently disclosed [0023-0025].
Regarding claims 42-44:
Hugo discloses the use of the same fillers as presently claimed [0026]. It is clear they intrinsically have the same properties as presently claimed.
Regarding claims 47-48:
The substrate has the reflection properties presently claimed [0031-0032].
Regarding claim 49:
Given Hugo discloses the same fillers as presently claimed, the examiner takes the position the fillers increase the reflection properties of the substrate as presently claimed.
Regarding claim 50:
Either of the substrate or coating is a layer as claimed.
Regarding claims 51 and 54:
A skilled artisan would recognize that the element taught by Hugo is designed to be used with other materials without infrared reflecting components. For example, the plastic substrate and coating can be used on top of another material, such as metal, in a vehicle. At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the element with another material without the presently disclosed components.
Regarding claim 52:
The substrate and coating are identical/different variants of the film in two layers.
Additionally, multiple elements combined constitute a mere duplication of parts. See MPEP 2144.04. At the time of the invention, it would have been obvious to one of ordinary skill in the art to use multiple layers of the substrate or coating to improve the ability of the given object to resist heating upon exposure to sunlight.


Claims 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hugo (US 2004/0018360) in view of Torobin. (US 4,303,736).
Regarding claims 36-37:
Hugo discloses the use of plastic or glass microbeads, which are “light fillers” [0034]. 
Hugo is silent with regard to the density of the microbeads.
Torobin discloses hollow plastic microspheres can be used as a filler that imparts heat insulation properties (col 4 ln 67+).The microspheres preferably have an average bulk density of 0.5-1.5 lb/ft3, which equals 0.008-0.024 g/cm3.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the microspheres taught by Torobin as the microbeads taught by Hugo to improve the heat insulation properties of the substrate.
Regarding claim 38:
The present claim contains a product-by-process limitation. The final product of Hugo in view of Torobin would be indistinguishable from the final product presently claimed.


Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hugo (US 2004/0018360) in view of Krauthauser et al. (US 5,962,143).
Regarding claim 53:
Hugo is silent with regard to an additional lacquer.
Lacquer coatings were known in the art. For example, Krauthauser discloses a heat radiation reflecting coating (col 1 ln 5+). Krauthauser teaches the use of a clear lacquer applied to the top of the coating (col 5 ln 8-12).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to apply an additional clear lacquer to Hugo’s invention to further protect the substrate.


Claims 33-52 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hugo (US 2004/0018360) in view of Nagashima et al. (JP 11-323197) or Takahashi et al. (JP 2000-126678).
Note: Citations of JP ‘197 refer to the machine translation filed 6/4/2013 in parent application number 11/791,825. Citations of JP ‘678 refer to the machine translation filed 6/4/2013 in parent application number 11/791,825.
Regarding claims 33 and 45-46:
Hugo discloses a dark flat element, i.e., a film, having a substrate and a coating wherein both are pigmented to be dark in the visible range while having high reflection in the near-infrared range [0001]. 
The substrate itself has a high reflection in the near-infrared range [0011]. Reflection off the substrate in the visible light range is less than 50% and in the infrared range greater than 60% [0012-0013]. Materials useful for the substrate include plastics [0019]. Hugo discloses foamed substrates made from the inclusion of hollow microbeads, i.e., “light fillers” [0034]. The coloration of the substrate is caused by the use of dyes or pigments [0022]. Suitable dyes include those presently claimed [0023]. The substrate may also contain a first pigment that is the same as presently claimed first pigment d) [0024] and a second pigment that is the same as presently claimed second pigment e) [0025].
Additionally, Hugo also teaches the coating itself is visibly dark while being reflective in the near-infrared range [0011]. The coating comprises a first pigment that is the same as presently claimed first pigment d) and a second pigment that is the same as presently claimed second pigment e) [0014]. Hugo provides an example of one such coating comprising hollow microbeads, i.e., “light fillers” [0127].
The examiner submits either of Hugo’s substrate or coating meets the present limitation of a combination of a plastic support material and components incorporated into the plastic support material as claimed.
Hugo is silent with regard to the heat conductivity claimed and the bulk density of the substrate and coating. 
Nagashima discloses a coating having heat insulating properties (abstract). The coating comprises ceramic bubbles that lower the coating's thermal conductivity to below 0.25 W/(m•K) [0042-0043]. An exemplary coating has a specific gravity of about 1.2 [0068].
Takahashi discloses a coating having excellent reflection in the IR spectrum (abstract).Takahashi teaches the addition of hollow particles, such as empty capsids and ceramic balloons [0023]. The balloons have a specific gravity between 0.16-0.6 [0025]. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use microspheres (i.e., bubbles or balloons) as taught by Nagashima or Takahashi to control the heat insulating properties of the substrate or coating of Hugo, including over values for heat conductivity presently claimed. The density of the microspheres would result in bulk density as presently claimed.
Regarding claims 34-35:
Hugo teaches plastics for the substrate include those presently disclosed [0019-0020]. As the polymers are the same as presently claimed, the examiner takes the position they can be reactively crosslinked and thermoplastic as presently claimed.
Hugo teaches binders for the coating include those presently disclosed [0027-0028]. As the polymers are the same as presently claimed, the examiner takes the position they can be reactively crosslinked and thermoplastic as presently claimed.
Regarding claims 36-37:
Nagashima discloses ceramic bubbles [0042]. The examiner submits these intrinsically have a density as claimed because they are the same as presently claimed.
Takahashi discloses ceramic balloons having a specific gravity between 0.16-0.6 [0025]. 
Regarding claim 38:
The present claim contains a product-by-process limitation. The final product of Hugo in view of Takahashi would be indistinguishable from the final product presently claimed.
Regarding claims 39-41:
Hugo discloses dyes and pigments include those presently disclosed [0023-0025].
Regarding claims 42-44:
Hugo discloses the use of the same fillers as presently claimed [0026]. It is clear they intrinsically have the same properties as presently claimed.
Regarding claims 47-48:
Hugo teaches the substrate has the reflection properties presently claimed [0031-0032].
Regarding claim 49:
Given Hugo discloses the same fillers as presently claimed, the examiner takes the position the fillers increase the reflection properties of the substrate as presently claimed.
Regarding claim 50:
Either of the substrate or coating is a layer as claimed.
Regarding claims 51 and 54:
A skilled artisan would recognize that the element taught by Hugo is designed to be used with other materials without infrared reflecting components. For example, the plastic substrate and coating can be used on top of another material, such as metal, in a vehicle. At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the element with another material without the presently disclosed components.
Regarding claim 52:
The substrate and coating are identical/different variants of the film in two layers.
Additionally, multiple elements combined constitute a mere duplication of parts. See MPEP 2144.04. At the time of the invention, it would have been obvious to one of ordinary skill in the art to use multiple layers of the substrate or coating to improve the ability of the given object to resist heating upon exposure to sunlight.


Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hugo (US 2004/0018360) in view of Nagashima et al. (JP 11-323197) or Takahashi et al. (JP 2000-126678) as applied above and further in view of Krauthauser et al. (US 5,962,143).
Regarding claim 53:
Hugo is silent with regard to an additional lacquer.
Lacquer coatings were known in the art. For example, Krauthauser discloses a heat radiation reflecting coating (col 1 ln 5+). Krauthauser teaches the use of a clear lacquer applied to the top of the coating (col 5 ln 8-12).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to apply an additional clear lacquer to Hugo’s invention to further protect the substrate.


Conclusion
This is a continuation of applicant's earlier Application No. 15/421,901. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787                                                                                                    f